DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17 in the reply filed on 7/14/22 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-… are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al(US Publication 20180017835).
a.	As to claim 1 and 7, Kim discloses an electrochromic device that includes a laminated body having a curved surface and an optical lens.  The laminated structure comprises an electrode layer 12 (electrically conductive layer), an electrolyte layer 14 made of a first resin with inorganic fine particles (underlying layer), a second substrate 16 (support layer) and optical lens 21 (resin layer).  The second substrate 16 can be made of polycarbonate resin and the optical lens 21 can also be made of polycarbonate.  
	It would have been obvious to one of ordinary skill in the art to have modified Kim and formed both the second substrate 16 and lens 21 of polycarbonate as Kim discloses these are suitable materials for each of the layers and it overlaps in scope of what Kim teaches.

b.	As to claim 2, Kim disclose an adhesive layer 19 can be present between layers 21 and 16.

c.	As to claim 3, Kim discloses that the substrate layers will have a coefficient of thermal expansion greater than the other layers or in the alternative would have been obvious for thermal and mechanical stability.   

d.	As to claim 4, Kim discloses that the first electrically conductive layer can be divided into a plurality of portions.

e.	As to claim 5, Kim discloses that the electrode layer comprises Ito which is an inorganic oxide.

f.	As to claim 6, Kim discloses that the laminated structure is transparent.

g.	As to claim 8, Kim discloses that the second substrate can be polycarbonate.

h.	As to claim 9, Kim discloses that the electrolyte layer can be an acrylic resin.

i.	As to claim 10, Kim disclose that the particles are formed in the electrolyte layer will be greater than 10% of that layer.

j.	As to claim 11, Kim discloses that the lens can be a polycarbonate.

k.	As to claim 12, Kim discloses that the lens is made of the same material polycarbonate as used within the present invention and would inherently have a melt volume-flow rate of 14 cm3/10 mins.

l.	As to claims 13-15, Kim discloses that the laminate can have two electrode layers 12 and 15 in contact with an electrochromic layer 13 which has an electrochromic portion and a solid electrolyte portion.

m.	As to claims 16 and 17, Kim discloses that a protective member 17 formed from a resin and particles can be used to seal the laminated structure at the sides and around the laminate.  It would have been obvious to one of ordinary skill in the art to have duplicate the structure to from a multi layer laminate.  The protective layer 17 would seal the two laminates together.  
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        14